PER CURIAM:
The appeal and petition for certiorari heretofore filed herein are considered to be a petition for review [Petition of Dade County Bar, etc., Fla., 116 So.2d 1] and the *133cause is hereby set for oral argument before this Court at 9:30 o’clock a. m., Wednesday, March 10, 1971 with thirty minutes to the side.
Pending disposition of the questions raised by the petitions for review, further action in the trial court is stayed.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ„ concur.